DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael W. Farn (41,015) on 1/25/2022.

The application has been amended as follows: 

8.	(Currently amended) The computer-implemented method of claim 21 wherein computing the corresponding ellipsoid comprises fitting an corresponding MEG sensor, and the plurality of constraints further comprise a fourth constraint that at least a predefined number of points are used to fit the 

19.	(Currently amended) The computer-implemented method of claim 23 wherein the plurality of constraints further comprise a second constraint that the computed ellipsoid includes a closest point on the brain surface to the corresponding MEG sensor.

21.	(Currently amended) A method implemented on a computer system, the computer system executing instructions to execute the method for 
accessing locations of each MEG sensor from the set of MEG sensors; and
computing 
wherein the plurality of constraints comprise:
a first constraint that prevents generation of computed ellipsoids that completely encloses the brain’s volume but have a center outside the brain’s volume;
a second constraint that prevents generation of computed ellipsoids that lie entirely outside the brain’s volume; and
a third constraint that requires that the center of the computed ellipsoid lies inside the brain’s volume.
22.	(Currently amended) A method implemented on a computer system, the computer system executing instructions to execute the method for 
accessing locations of each MEG sensor from the set of MEG sensors; and
for each MEG sensor from the set of MEG sensors, computing 
wherein the plurality of constraints comprise:
either a first set of constraints comprising (1) a center of the computed ellipsoid lies on a line through (a) a location of the corresponding MEG sensor, and (b) a point on the brain’s surface closest to the corresponding MEG sensor; and (2) a major axis of the computed ellipsoid is not larger than a diameter of a smallest sphere that completely encloses the brain volume; OR a second set of constraints comprising (1) the center of the computed ellipsoid lies on a line through (a) the location of the corresponding MEG sensor, and (b) a center of a global sphere that is fit to the entire surface of the brain; and

23.	(Currently amended) A method implemented on a computer system, the computer system executing instructions to execute the method for 
accessing locations of each MEG sensor from the set of MEG sensors; and
for each MEG sensor from the set of MEG sensors, computing 
wherein the plurality of constraints comprise a first constraint that the computed ellipsoid must have a center that lies along a line that traverses through at least two of the following three regions:  (i) a location of the corresponding MEG sensor, (ii) a region of the brain’s surface closest to the corresponding MEG sensor, and (iii) a location of the brain’s volume.


Reasons for Allowance
Claim 3, 5, 7-10, 13-14, 16-19, and 21-23 allowed.
The following is an examiner’s statement of reasons for allowance: Applicants arguments on pages 9-11 of the response filed 12/15/2021 have been fully considered, and are persuasive. Huang does not reasonably teach computing a corresponding ellipsoid for a MEG sensor using constraints as claimed. Huang teaches that to generate the sphere’s for the model, an initial guess of the location of the center of the sphere is made (Pg. 426+428), and then the system is optimized. This does not reasonably suggest a constraint, let alone the claimed constraints. While it is implied that the best fit center for a sphere would be located inside the brain’s volume, it is not guaranteed, and the presence of an optimization step suggests that the initial guess is not suitable as part of the model (and is therefore a ghost sphere). Furthermore, the system does not reasonable suggest the constraints of “first constraint that prevents generation of computed ellipsoids that completely encloses the brain's volume but have a center outside the brain's volume; a second constraint that prevents generation of computed ellipsoids that lie entirely outside the brain's volume”. Similarly, Huang does not reasonably teach having a constraint for “either a first set of constraints comprising (1) a center of the computed ellipsoid lies on a line through (a) a location of the corresponding MEG sensor, and (b) a point on the brain's surface closest to the MEG sensor; and (2) a major axis of the computed ellipsoid is not larger than a diameter of a smallest sphere that completely encloses the brain volume; OR a second set of constraints comprising (1) the center of the computed ellipsoid lies on a line through (a) the location of the corresponding MEG sensor, and (b) a center of a global sphere that is fit to the entire surface of the brain; and a third constraint that the computed ellipsoid includes the point on the brain's surface closest to the corresponding MEG sensor” or a constraint of “wherein the plurality of constraints comprise a first constraint that the computed ellipsoid must have a center that lies along a line that traverses through at least two of the following three regions: (i) a location of the corresponding MEG sensor, (ii) a region of the brain's surface closest to the corresponding MEG sensor, and (iii) a location of the brain's volume”. Neither Hiroaki nor Sadamu reasonably suggest having constraints on the location of the center. Therefore, claims 21-23 are allowable. Forth similar reasons, dependent claims 3, 5, 7-10, 13-14, 16-19, and 21-23 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613. The examiner can normally be reached Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEAN D MATTSON/Primary Examiner, Art Unit 3793